Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1-3, 8-10, 12-21, 24-25 and 27-35 are pending, claims 23 and 26 are withdrawn and claims 1-3, 8-10, 12-21, 24-25 and 27-35 are currently under examination.
	Applicant claims a method of treating atrial arrhythmia by administering via inhalation a composition comprising a therapeutically effective amount of a class III antiarrhythmic agent, such as an amount of about 100 to about 300 mg of agent.  The composition may be delivered via a jet nebulizer at room temperature in up to 6 inhalations.   The composition may be used to treat acute episodes in persistent and permanent atrial fibrillation and may contain pH buffer prepared from acetic acid to give a composition with a pH of 5 to 6.5.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, 12-21, 24-25 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Druzgala (US 5,364,880 A) in view of Schuler et al. (US 2012/0003318 A1) and Shiga et al. (Heart Vessels, 26 (2011): 274-281).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Druzgala teaches a new class III antiarrhythmic agent, an amiodarone homologue, that has improved safety and reduced side effects, due to its reduced lipophilicity (col 2, ln 55 to col 3, ln 3). Druzgala teach that the compound has electronic, steric and thermodynamic properties comparable to those of amiodarone, but that the enzymatically labile ester group results in the compound being readily hydrolyzed in plasma to a polar, water-soluble metabolite that is rapidly disassociated from phospholipid-binding sites and rapidly excreted from the kidneys (col 3, ln 51-62, col 4, ln 66-67, col 5, ln 13-35).  The compound may be administered to a patient to treat arrhythmias, including atrial fibrillation (col 9, ln 55 to col 10, ln 8).  Druzgula specifically teaches that Class III antiarrhythmic agents are drugs of choice in the treatment of arrhythmias (col 1, ln 44-48). Druzgala specifically teaches that the antiarrhythmic agent may be administered via inhalation through use of a pressurized aerosol container with the active ingredient containing composition and a propellant and may have an aerosol dose of 0.01 to about 50 mg/kg of animal body weight, which would have given a total dose that overlaps with that required by claim 1 taking into account typical mass ranges of a human (col 10, ln 13-17, 28-47).  The concentration of the active agent in the composition may be 0.1-30 wt% (col 10, ln 18-27).  The composition may be in unit dosage form that contains a predetermined quantity of active ingredient calculated to give the desired therapeutic effect in combination with other pharmaceutically acceptable other ingredients, such as carriers or diluents (col 10, ln 28-42). 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Druzgala et al. teach the composition and method as discussed above, but fail to specifically single out oral inhalation as a method for administering the class III antiarrhythmic agent to a patient, that a jet nebulizer or breath activated nebulizer is used to deliver the active to a patient, the use of one of the claimed pH buffers to give a pH of 5-6.5 in the composition, the diameter of the aerosol particles, the specific pharmacokinetic properties claimed or that the atrial fibrillation includes acute episodes in persistent and permanent atrial fibrillation.  The teachings of Schuler et al. and Shiga et al. help to cure this deficit.
Schuler et al. teach preparing a pharmaceutical composition that contains a class III antiarrhythmic agent for use in treating atrial arrhythmias through inhalation administration (see entire document, especially abstract, para [0104]-[0105], Claim 182).  Schuler et al. teaches that administering the antiarrhythmic agent via oral inhalation results in fast and safe cardioversion, such that Tmax is 2.5-5 minutes and such is achieved without the negative side effects and downsides associated with intravenous and oral routes (para [0006]-[0024], [0096], [0299]).  Schuler et al. further indicates that because intravenous injection requires compensation for significant dilution and metabolism of the antiarrhythmic, the dose is higher than what is actually needed in the heart to bring about effective treatment (para [0016]). Schuler et al. teach that the goal of the invention is a composition which has little to no effect in prolonging the QRS interval and that inhalation of antiarrhythmics tends to reduce much of the dose dependent pro-arrhythmia and QT prolongation seen with oral and IV therapies (para [0009], [0095]).  The agent may be present between about 0.1-100 wt% of the composition, may be administered in amounts ranging from 3 mg to 200 mg and a total dose of 0.005 mg/kg to about 4 mg/kg to treat arrhythmia and may include other pharmaceutically acceptable excipients (para [0116]-[0117], [0211]-[0213]). The drug may be administered 1-4 times daily or in 1-6 inhalations giving a frequency that overlaps with up to 6 inhalations that are recited in Claim 19 (para [0212]-[0213], claim 182).  
Schuler et al. teach that the time for dosing may be short, such as 1 minute and may be up to 10 minutes, giving an administration time that falls within the range set forth in Claim 20 (para [0222]).  The composition may be aerosolized with a jet nebulizer/breath activated nebulizer to give aerosolized antiarrhythmic agent containing composition particles of a mass median aerodynamic diameter of less than 10 microns, giving a size which overlaps with that required by Claim 21 (para [0228], [0230], claim 184). As the paragraphs in Schuler et al. directed to nebulizing do not refer to heating or cooling at any stage of the nebulizing process, a nebulizing process carried out at room temperature would have been prima facie obvious (para [0230]-[0234]).  Additionally, the unit dose may be 5-6 mL and the nebulizing dosing time may be 3-10 minutes, which would give an average flow rate that substantially overlaps with the range set forth in claim 29 (para [0222]).
Schuler et al. further teaches that the composition can have a pH between 5.0 and 6.5 and teaches inclusion of a buffer, which can be citrates, phosphates, phthalates and lactates (para [0135], [0141]-[0142]).  Schuler et al. further teaches that the overall dose of the composition may be 1 mg to 100 mg, and that 10-60% of the nominal dose administered makes it to the coronary sinus (para [0221], claim 180).  The composition may be used to treat acute episodes in persistent and permanent atrial fibrillation (para [0204], claim 183). 
Shiga et al. discloses a single dose human pharmacokinetic/pharmacodynamic study in which mean parameters for administration of a single dose of 1.25, 2.5 or 5.0 mg/kg of amiodarone to six or ten subjects was reported (abstracts).  Shiga et al. demonstrated that Cmax and AUCinfinity of amiodarone were very closely correlated to dose, where doubling the dose resulted in approximately doubling Cmax and AUCinfinity (Table 1). Shiga et al. further disclose that the amiodarone serum concentrations rapidly declined after administration, such as that levels were below 1,000 ng/ml at 60 minutes (ie 45 minutes after the IV administration was complete), which is an approximately 14 fold decrease (pg 276, col 2, para 1, Fig. 1A).  It appears from Figure 1A, that serum levels of amiodarone drop by approximately half in a very short amount of time, such as less than 5 minutes (Fig. 1A).  T1/2 time for amiodarone is approximately 14 days, due to its lipophilicity (Table 1, pg 276, col 2, last paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Druzgala and Schuler et al. because they are both related to delivering class III antiarrhythmic agents via inhalation.  One of ordinary skill in the art would have found it prima facie obvious to administer the class III antiarrhythmic of Druzgala via a jet nebulizer as suggested by Schuler et al. in order to treat acute episodes in persistent and permanent atrial fibrillation and to avoid the negative side effects and downsides to administering via oral, intravenous or other routes.  Based upon the teachings of Schuler et al., one of ordinary skill in the art would have had a reasonable expectation of success in doing so.  Furthermore, based upon the teachings of Schuler et al., it would have been obvious to include a buffer, such as one prepared from acetic acid to provide a pH between 5 and 6.5 and to provide the nebulization at room temperature.  
	Regarding the pharmacokinetic properties required by claims 1 and 9-16, Schuler et al. specifically teaches a Tmax of 2.5-5 minutes.  Furthermore, Druzgala teach that the compound therein has electronic, steric and thermodynamic properties comparable to those of amiodarone, signifying that the pharmacokinetic/pharmacodynamic properties of amiodarone of Shiga et al., with the exception of the elimination T1/2 would be directly comparable/indicative to those that would be obtained by the Druzgala compound. Furthermore, as Shiga et al. teach that Cmax and AUC values correlate to the dose administered, where doubling or halving of the 1.25, 2.5 and 5 mg/kg doses resulted in halving or doubling of the Cmax and AUC values, and as both Druzgala and Schuler both teach doses down to at least 0.01 mg/kg, such a range would be expected to give Cmax and AUClast values which overlap or fall directly within the Cmax and AUClast value ranges set forth in the claims.  Additionally, as the dose of the class III antiarrhythmic is a result effective variable linked to the cardioversion to normal sinus rhythm, the dose and thus the resulting Cmax and AUClast values, would have been obvious over routine optimization, absent evidence to the contrary.  Regarding the claimed distribution T1/2 of claims 13-14, such would have been obvious over the distribution T½ demonstrated by Shiga et al.  Regarding the elimination T1/2, as Druzgala specifically teach that the compound was modified to contain an enzymatically labile ester group, which results in the compound being readily hydrolyzed in plasma to a polar, water-soluble metabolite that is rapidly disassociated from phospholipid-binding sites and rapidly excreted from the kidneys, the claimed fairly quick elimination T1/2 would have been easily envisaged therefrom.  Furthermore, as discussed in Druzgala, it is believed that elimination T1/2 is directly correlated to the structure of antiarrhythmic agent, and thus as the prior art suggests administering the claimed class III antiarrhythmic to a patient in the same manner as claimed, the elimination T1/2 would have naturally followed therefrom.
	Regarding the overall dose in the composition, number of inhalations and length of time each inhalation treatment lasts, the average flow rate, the pH of the composition and the mass median aerodynamic diameter, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.
	Regarding limitations of claims 32-35, Shiga et al. measures each of these parameters in a human subject/plurality of human subjects and in a single-dose study and reports the values as mean values.  While Shiga et al. does not teach Tmax in terms of a median value, but rather a mean value, based upon the size of the claimed range, and based upon the mean value being an approximation of the median value, the parameter is still deeded obvious.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9-10, 12-21, 24-25 and 27-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 15, 17, 19-22 and 31 of US Patent No. 10,045,939 (hereinafter ‘939) in view of Schuler (US 2012/0003318 A1), Druzgala (US 5,364,880 A) and Shiga et al. (Heart Vessels, 26 (2011): 274-281). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1, 3-6, 15, 17, 19-22 and 31 of ‘939 discloses a method for treating atrial arrhythmia, such as acute episodes in persistent and permanent atrial fibrillation, by administering via inhalation a therapeutically effective amount of an antiarrhythmic agent, such as a class III antiarrhythmic, teaches overlapping total dose, aerosol particle diameter as well as treatment at room temperature and same range of number of inhalations as required by the instant claims.  ‘939 also teaches peak agent levels in the coronary sinus of the heart (i.e. tmax) that overlaps with the tmax required by the instant claims.  The claims of ‘939, however, fail to specifically disclose the disclosed pH range, that the therapeutically effective amount of the antiarrhythmic agent has the Tmax, AUClast, distribution t1/2 or elimination t1/2 as measured by the specifics of instant claims 32-35, the required buffers, the required deltaQRS, inhalation time, use of a breath actuated nebulizer, or the flow rate thereof.  Schuler cures this deficit by teaching administration via inhalation of a class III antiarrhythmic to treat atrial arrhythmia and wherein the Tmax substantially overlaps with the claimed Tmax instantly claimed as well as suggests the claimed deltaQRS, a breath actuated nebulizer, the duration of inhalation and the claimed buffers.  Furthermore, Druzgala teach that the compound therein has electronic, steric and thermodynamic properties comparable to those of amiodarone, signifying that the pharmacokinetic/pharmacodynamic properties of amiodarone of Shiga et al., with the exception of the elimination T1/2, would be directly comparable/indicative to those that would be obtained by the Druzgala compound. Furthermore, as Shiga et al. teach that Cmax and AUC values correlate to the dose administered, where doubling or halving of the 1.25, 2.5 and 5 mg/kg doses resulted in halving or doubling of the Cmax and AUC values, and as both Druzgala and Schuler both teach doses down to at least 0.01 mg/kg, such a range would be expected to give Cmax and AUClast values which overlap or fall directly within the Cmax and AUClast value ranges set forth in the claims.  Additionally, as the dose of the class III antiarrhythmic is a result effective variable linked to the cardioversion to normal sinus rhythm, the dose and thus the resulting Cmax and AUClast values, would have been obvious over routine optimization, absent evidence to the contrary.  Regarding the claimed distribution T1/2 of claims 13-14, such would have been obvious over the distribution T½ demonstrated by Shiga et al.  Regarding the elimination T1/2, as Druzgala specifically teach that the compound was modified to contain an enzymatically labile ester group, which results in the compound being readily hydrolyzed in plasma to a polar, water-soluble metabolite that is rapidly disassociated from phospholipid-binding sites and rapidly excreted from the kidneys, the claimed fairly quick elimination T1/2 would have been easily envisaged therefrom.  Furthermore, as discussed in Druzgala, it is believed that elimination T1/2 is directly correlated to the structure of antiarrhythmic agent, and thus as the prior art suggests administering the claimed class III antiarrhythmic to a patient in the same manner as claimed, the elimination T1/2 would have naturally followed therefrom.  Regarding the limitations of claims 32-35, Shiga et al. measures each of these parameters in a human subject/plurality of human subjects and in a single-dose study and reports the values as mean values.  While Shiga et al. does not teach Tmax in terms of a median value, but rather a mean value, based upon the size of the claimed range, and based upon the mean value being an approximation of the median value, the parameter is still deeded obvious.  
   Thus, claims 1-3, 9-10, 12-21, 24-25 and 27-35 of the instant application would have been obvious over the disclosure of claims 1, 3-6, 15, 17, 19-22 and 31 of ‘939 in view of Schuler (US 2012/0003318 A1), Druzgala (US 5,364,880 A) and Shiga et al. (Heart Vessels, 26 (2011): 274-281).
Response to Arguments
The abandonment of 16/172456 renders the obviousness-type double patenting rejection involving this application moot.  Thus, the obviousness-type double patenting rejection regarding instant claims 1-3, 8-10, 12-21, 24-25 and 27-35 in view of this application is hereby withdrawn. 
Applicant traverses the 103 rejection of record by arguing that none of the references of record teach the claimed pharmacokinetic/pharmacodynamic properties and that one of ordinary skill in the art would not have then had a reasonable expectation of success in achieving these pharmacokinetic properties based upon the teaches of the prior art of record.  More specifically, Applicant argues that the teachings of Shiga would not have given an expectation that inhalation administration would result in similar pharmacokinetic profiles produced by an intravenous administration of the same agent.  They additionally argue that the evidentiary reference Wolkove et al. would have discouraged one of ordinary skill in the art from inhalation administration of Amiodarone and thus would not have looked to Shiga for guidance on arriving at the claimed method.  Finally, applicant argues that following the exact dosing rates exemplified in Shiga gave Cmax values outside the required range.  These lines of reasoning were not found persuasive.
Pertaining to the arguments that Shiga would not provide a reasonable expectation of obtaining the claimed pharmacokinetic properties because Shiga uses an intravenous administration and achieves a Cmax which falls outside the claimed Cmax range, it is emphasized that the Shiga reference was cited in order to demonstrate the correlation between dose and Cmax/AUClast, a correlation that would be expected to carry through with the amiodarone derivative and the inhalation administration taught in the primary reference.  Indeed this is common sense.  One would not expect the Cmax and AUClast to stay the same or be reduced when the dose is increased, and Shiga evidences that dosing and Cmax/AUClast are highly correlated with dose by demonstrating that doubling or quadrupling of the dose resulted in an approximate doubling and quadrupling of the Cmax/AUClast.  Consequently, based upon this high correlation between dose and the claimed pharmacokinetic parameters, and as Druzgala suggests administering the claimed active, in an amount which overlaps with the claimed dose, overlapping ranges of the pharmacokinetic properties with those ranges claimed would have been expected.  Additionally, Shiga establishes that dose and the resulting pharmacokinetic properties are result effective variables that one of ordinary skill in the art would routinely optimize until the desired outcome (IE normal sinus rhythm) was achieved.
Regarding the teaching away argument that was presented in relation to the new Wolkove reference, it is noted that this reference notes pulmonary toxicity with high doses over a long period of time.  Nothing in the method requires that the treatment is anything other than an acute treatment, nor do the claims require an amount that would result in such pulmonary toxicity.  Even more importantly, the primary reference is directed to an amiodarone derivative which is easily converted into a water soluble form which in return is eliminated from the subject and which would not have been expected to accumulate in amounts that result in toxicity.  Thus, the 103 rejection is maintained.
The obviousness-type double patenting rejection still pending in the Office Action is traversed for the same reasons set forth in the 103 traversal, which are not found persuasive for the same reasons at set forth supra.  Thus, the obviousness-type double patenting rejection is maintained. 
Conclusion
No Claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699